FOREMAN, Judge,
concurring in part and dissenting in part:
I agree with Senior Judge Fulton that, under the rules promulgated in Russo and its progeny, a court-martial would have been without jurisdiction over the appellant, but for the amendments to Article 2, Uniform Code of Military Justice. I also agree that the amendments to Article 2 apply retroactively to validate enlistments contracted before the date of its enactment. However, I disagree with his conclusion that applying the amendments to offenses committed before the effective date violates the ex post facto prohibition of Article I, Section 9 of the Constitution.
The effect of the amendments to Article 2 is to establish the jurisdiction of courts-martial over persons who otherwise would be immune from prosecution because of fraudulent acts by military recruiters. In Cook v. United States, 138 U.S. 157, 183, 11 S.Ct. 268, 275, 34 L.Ed. 906 (1891), the Supreme Court held that the ex post facto prohibition was not violated by a statute enacted in 1889 extending the jurisdiction of a circuit court of the United States to a homicide which had occurred in 1888, in what previously was a “No Man’s Land,” apparently not subject to the jurisdiction of any court.
In the Cook case there was some question whether the statute of 1889 established jurisdiction over an area previously not subject to the jurisdiction of any court, or transferred jurisdiction from another court. However, the Court decided that it was unnecessary to resolve that issue, because Congress had the authority to do either. Cook v. United States, 138 U.S. 157, 172, 11 S.Ct. 268, 271, 34 L.Ed. 906 (1891). Of course, the defendant could have been tried in Kansas, where he was apprehended, under the authority of the act of April 30, 1790, providing for trial “in the district where the offender is apprehended, or into which he may first be brought.” 1 Stat. 114, c. 9, § 8. The question of jurisdiction over the same “No Man’s Land” had been addressed earlier by the Circuit Court for the District of Kansas, which held that the statute of 1889 conferred jurisdiction on the Eastern District of Texas for a murder committed in 1888. In re Jackson, 40 F. 372 (C.C.D.Kansas 1889).
Accordingly, I believe that the ex post facto provisions of the Constitution do not prohibit the Congress from extending the jurisdiction of courts-martial so as to bring within their jurisdiction crimes already committed. As pointed out by Justice Gray in Post v. United States, 161 U.S. 583, 586, 16 S.Ct. 611, 612, 40 L.Ed. 816 (1896): “[I]t is indisputably within the discretion of the legislature, when granting, limiting, or redistributing jurisdiction, to include offenses committed before the passage of the act.”
Furthermore, subjecting the appellant to trial by a court-martial instead of a civilian court does not violate the ex post facto prohibition, notwithstanding the differences *712in the rules of evidence, procedure, and composition of the court. A change in the rules of evidence is not ex post facto, even if it makes evidence admissible which was not.admissible at the time of the offense. Thompson v. Missouri, 171 U.S. 380, 18 S.Ct. 922, 43 L.Ed. 204 (1898). A change in procedural rules is not ex post facto, even if it works to the disadvantage of the accused. Dobbert v. Florida, 432 U.S. 282, 97 S.Ct. 2290, 53 L.Ed.2d 344 (1977). Lastly, a change in the composition of the court is not ex post facto. Duncan v. Missouri, 152 U.S. 377, 14 S.Ct. 570, 38 L.Ed. 485 (1894).
The amendments to Article 2 do not create a new offense, lessen the government’s burden of proof, deprive the appellant of a defense, or increase the punishment for the offenses. They do subject the appellant to the jurisdiction of a court-martial, along with the rules of evidence and procedure prescribed for courts-martial. As such the amendments are not ex post facto with respect to offenses committed before the date of enactment.
I would affirm the findings of guilty and the sentence.